Citation Nr: 0837865	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision which denied an increased evaluation higher than 30 
percent for PTSD and entitlement to a TDIU.  The Board 
remanded the appeal for additional development in September 
2004 and April 2006.  

In November 2006, the Board issued a decision which granted 
an increased rating to 50 percent for PTSD and denied 
entitlement to a TDIU.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In December 2007, the Court 
granted a Joint Motion For Partial Remand and vacated the 
November 2006 Board decision with respect to the denial of a 
rating higher than 50 percent and a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Partial Remand.  

In the Joint Remand, it was argued that the Board did not 
provide sufficient reasons and bases for concluding that the 
veteran was not entitled to a rating in excess of 50 percent 
for his PTSD.  Specifically, that the Board did not offer any 
analysis as to the severity of the veteran's PTSD symptoms, 
particularly as they affect his ability to be gainfully 
employed.  

In a letter received in July 2008, the veteran asserted, in 
essence, that his PTSD symptoms had worsened and that he 
cannot hold a job due to panic attacks, memory and 
concentration problems, and difficulty getting along with 
people.  The veteran indicated that he was given the 
opportunity to quit rather than be fired from his last job as 
a janitor in 2002, because of panic attacks and difficulty 
with his memory and concentration.  However, on VA 
examination in May 2006, the examiner indicated that while 
the veteran manifested concentration problems performing 
serial subtractions, his memory was unimpaired on 
psychological testing.  

In any event, the evidentiary record as currently constituted 
does not include any information from his previous employer 
concerning difficulties he had in the performance of his job 
or the reason for his dismissal.  Under the circumstances in 
this case, the Board finds further that the veteran should be 
afforded a VA examination to determine the current status of 
his PTSD and how his disability impacts on his ability to 
secure substantially gainful employment.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his PTSD 
since 2005.  After securing the necessary 
releases, the AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources not 
already of record, and associate them 
with the claims folder.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  After obtaining written consent from 
the veteran, the AMC should contact all 
his former employers since 1995, and 
obtain copies of any employment medical 
records.  The employers should note the 
beginning and ending dates of any 
employment; time lost from work due to 
his service-connected PTSD, and whether 
any concessions were made to him because 
of his disability.  The reason for his 
termination should be reported.  The 
veteran should be advised that he may 
submit any other evidence in his 
possession or which he is able to obtain 
relating to occupational impairment due 
to PTSD.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone, and how it affects 
his ability to be gainfully employed.  
All indicated tests and studies are to be 
performed.  The claims folder should be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The psychiatric 
examiner is requested to address the 
following:

a.	The examiner should indicate, 
with respect to the psychiatric 
symptoms identified, whether such 
symptoms are symptoms of the 
veteran's service-connected PTSD.

b.	The examiner should provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.  If this is not possible, 
the examiner should so indicate.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF Scale) and an 
explanation of what the assigned 
score represents.

The examiner should describe the findings 
in detail and in accordance with the 
applicable rating criteria, and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim. 

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided, and whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

6.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

